DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “A system comprising; at least one memory component; at least one processor; a data receiving module configured to receive audio data from an interviewer in an interview; a data structuring module configured to process the audio data, wherein processing the audio data includes converting the audio data into text and structuring the text; a data analysis module configured to analyze the structured text, wherein the data analysis module is further configured to: determine at least one tonal dimension of the structured text; identify a set of questions in the structured text; determine at least one classification dimension of the set of questions in the structured text; and determine at least one difficulty dimension of the set of questions in the structured text; a feature vector generation module configured to generate a feature vector having the at least one determined tonal dimension, the at least one determined class dimension, and the at least one determined difficulty dimension; wherein the feature vector generation module is configured to receive a reference feature vector having at least one reference tonal dimension, at least one reference class dimension, and at least one reference difficulty dimension, wherein the reference feature vector indicates panel selection requirements regarding an upcoming interview; wherein the feature vector generation module is further 
The closest prior art of record (Larsen et al. Patent No. US 8,856,000 B1, hereinafter “Larsen”) discloses at least one memory component, at least one processor, a data receiving module configured to receive audio data from an interviewer in an interview, a data structuring module configured to process the audio data, wherein processing the audio data includes converting the audio data into text and structuring the text, a data analysis module configured to analyze the structured text, wherein the data analysis module is further configured to: determine at least one tonal dimension of the structured text, identify a set of questions in the structured text, determine at least one classification dimension of the set of questions in the structured text, and determine at least one difficulty dimension of the set of questions in the structured text, however, Larsen fails to disclose a feature vector generation module configured to generate a feature vector, wherein the feature vector generation module is configured to receive a reference feature vector, wherein the reference feature vector indicates panel selection requirements regarding an upcoming interview, wherein the feature vector 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claim 1, and independent claims 7 and 14 which correspond to claim 1, as indicated above. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166